DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to the claims as filed 1/13/2021 have been amended to render moot both the Objections to claim 3 and also the rejection under USC 112(b) of (previous) claims 6-8.  Thus, the Objection and Rejection under USC 112 are withdrawn.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Oakeson on 1/26/2021.

The application has been amended as follows: 

Claim 7. (Currently Amended) The composite material according to claim 1, wherein the is selected from a group consisting of a thermoset resins and a thermoplastic resin;
wherein the sol-gel precursor[[s]] is [[are]] selected from a group comprising consisting of tetraethylorthosilicate, glycidoxypropyltriethoxysilane, 3-aminopropyltriethoxysilane, 
wherein the thermoset resin and thermoplastic resin [[is]] are selected from a group consisting of polyacrylate, celluloid, polyethylene, polypropylene, polyvinyl chloride, chlorinated polyvinyl chloride, polystyrene, epoxy, acrylonitrile butadiene styrene, polycarbonate, polyurethane, polybutylene, poly vinylidene fluoride, fluoro-polymers, nylon, polytetrafluoroethylene
wherein the powder[[s]] is selected from [[a]] the group consisting of silver, aluminum, copper, titanium, brass, bronze, stainless, nickel, chromium, zinc, pearl, tin, gold, tungsten, platinum, metal alloys, and a mixture thereof.

Reasons for Allowance
Claims 1, 7-10, and 16 are allowed.
Regarding claim 1, the claim has been amended to incorporate the limitations of previous claim 6 for which no rejection could be provided.  Regarding the closest prior art references of both Craig (US 2002/0160187) and Gallet (US 2004/0071948).  Both prior art references fail to teach, suggest, or provide motivation of any kind for the surface treatment layer to comprise a metallic luster hybrid coating including a sol-gel precursor, a metal powder, and a material with thermal resistance.  In Craig, the top layer is a UV cured epoxy (Craig, [0020], claims 8 and 12).  In Gallet, the top coating is a hardening agent based layer as a crosslinked epoxy (Gallet [0029-0030]).  Thus, succinctly, neither Craig nor Gallet provide a composite material with the surface treatment layer as now claimed.  Furthermore, no ordinarily skilled artisan would find obvious the modification of the prior art references to achieve the composite as now claimed.  

Regarding the claimed metallic luster hybrid coating, the coating comprises a sol-gel precursor, a metal powder, and a material with thermal resistance.  The term "sol-gel" as used by one skilled in the art to refer to a solid coating that is a mixture of metal oxides and silane coupling agents or to the aqueous solution of the reactive metal alkoxide precursors (e.g. see PGPub[0038] of current application) from which the coating develops via the sol-gel process. The sol-gel process is a series of reactions where, first, a soluble metal species (typically a metal alkoxide or metal salt) hydrolyzes to form metal hydroxide species which then, through condensation reactions, form gel networks.
Concerning sol-gels in carbon fiber composites, the art deals mostly with adhesive applications.  For example, perhaps the closest prior art element regarding sol-gels and carbon fiber composites may be considered as Blohowiak (US 2011/0300358) who describes carbon fiber composite prepregs with interleaved plies of shape memory alloys (SMA) (abstract).    Herein, embodiments are taught that utilize sol-gel coating layers within an epoxy adhesive layers between the SMA and the carbon fibers.  This art is deficient for at least two reasons.  Firstly, the sol-gel coatings is applied within the composite, as opposed to being disposed on the composite as required by clam 1.  Secondly, the sol-gel coating does not contain any metal powders.  Thus, the invention as claimed is distinct from Blohowiak.
Another prior art element to consider is Richard (“Thermal Infrared Reflective Metal Oxide Sol-Gel Coatings for Carbon Fiber Reinforced Composite Structures”, 2013), who reviews the application of top layer coatings using antimony oxide doped and/or tin oxide doped sol-gel solutions (Abstract, viii).  These coatings, are used for their infrared thermal reflectively and are thus coated on the carbon fibers.  However, this sol-gel coating does not read on the metallic luster hybrid coating of the instant application as the coating of Richard neither comprises any metal powders nor any additional materials reasonable interpretable as a material with thermal resistance.  Thus, again the prior art fails to teach, suggest, or provide motivation for the invention as currently claimed.  

For completeness, the examiner also acknowledges the ISR reference of Unshan (CN 202517778).  While not considered by the examiner as the closest prior art, the examiner notes for completeness that this prior art reference is also deficient in the above.  Unshan merely teaches a plastic film coating on the composite (e.g. Unshan abstract) and thus also does not teach, suggest, or provide any motivation for the composite material as currently claimed.  
For at least these reasons, claim 1 is allowable over the prior art.  
Regarding claims 7-10 and 16, the claims are also seen to be allowable as depending from an allowed claim. 
Also for completeness, the examiner notes that the housing of claims 13 and 15 (rejoined in the next section) include all limitations of the allowable product of claim 1, and too are allowable for at least the same reasons as the above.  

Election/Restrictions
Claims 1, 7-10, and 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims , directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 11, 12, 13, and 15 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/1/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796